DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dielectric layer disposed between the at least one first die and the second die and covering a sidewall of the at least one first die, wherein the first die has a first bonding metal feature embedded in a first bonding dielectric layer, the second die has a second bonding metal feature embedded in a second bonding dielectric layer, the second bonding metal feature of the second die is bonded to the first bonding metal feature of the first die, and the second bonding dielectric layer of the second die is bonded to the first bonding dielectric layer of the first die, as recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claim 6 is objected to because of the following informalities:  In claim 6, a recitation of “claim 6” should be changed to “claim 1”, for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “a dielectric layer disposed between the at least one first die and the second die and covering a sidewall of the at least one first die, wherein the first die has a first bonding metal feature embedded in a first bonding dielectric layer, the second die has a second bonding metal feature embedded in a second bonding dielectric layer, the second bonding metal feature of the second die is bonded to the first bonding metal feature of the first die, and the second bonding dielectric layer of the second die is bonded to the first bonding dielectric layer of the first die” is unclear as to how the second bonding metal feature of the second die is bonded to 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-9, in compliance with 35 U.S.C. 112, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (PN 9,343,432, of record).
Regarding claim 1, Lee et al. discloses, as shown in Figures, an integrated circuit package comprising:
	at least one first die (10);
	a plurality of bumps (16, or 102) electrically connected to the at least one first die at a first side of the at least one first die (10);
	a second die (20) electrically connected to the at least one first die at a second side of the at least one first die, wherein the second side is opposite to the first side of the at least one first die; and
	a dielectric layer (portion of 28&104, 66&67, 76&77, 86&87, etc.) disposed between the at least one first die and the second die and covering a sidewall of the at least one first die [Figures 10-35].



Regarding claim 3, Lee et al. discloses the device further comprises a first interconnect structure (100) between the bumps (102) and the first semiconductor substrate (11), and the first interconnect structure is wider than the first semiconductor substrate [Figures 9-12].

Regarding claim 4, Lee et al. discloses the first die further comprises:
	a dielectric encapsulation (other portion of 28&104, 66&67, 76&77, 86&87, etc.) disposed around the at least one first die and the second die; and
	a carrier (100) disposed over and bonded to the second die.

Regarding claim 5, Lee et al. discloses the at least one first die comprises a plurality of first dies vertically stacked, and the dielectric layer on a sidewall of the first die away from the second die is thicker than the dielectric layer on a sidewall of the first die close to the second die [Figures 10-35].

Regarding claim 6, Lee et al. discloses the dielectric layer is further disposed between two adjacent first dies [Figures 10-35].



Regarding claim 8, Lee et al. discloses the dielectric layer has a multi-layer structures [Figures 10-35].

Regarding claim 9, Lee et al. discloses the first die (50,60) comprises a first semiconductor substrate, the second die (10) comprises a second semiconductor substrate, and the second semiconductor substrate is wider than the first semiconductor substrate [in upside down of Figures 13-35].

9.	Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElrea et al. (US 2009/0230528).
McElrea et al. discloses, as shown in Figures, an integrated circuit package comprising:
	an integrated circuit structure (bottom 52);
	at least one first die (middle and upper 52)bonded to the integrated circuit structure at a first side of the at least one first die;
	a dielectric layer  (54) covering a top and sidewall of the at least one first die and having a turning point conformal to a corner of the at least one first die;
	a plurality of bumps (523) electrically connected to the at least one first die at a second side of the at least one first die, wherein the second side is opposite to the first side of the at least one first die.

10, 13-16 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2013/0078763).
Regarding claim 10, Lee et al.  discloses, as shown in Figures, an integrated circuit package comprising:
	an integrated circuit structure (3);
	at least one first die (10) bonded to the integrated circuit structure at a first side of the at least one first die;
	a dielectric layer (8), covering a top and sidewall of the at least one first die and having a turning point conformal to a corner of the at least one first die;
	a plurality of bumps (17,27,37,47) electrically connected to the at least one first die at a second side of the at least one first die, wherein the second side is opposite to the first side of the at least one first die.

Regarding claim 13, Lee et al. discloses the dielectric layer further extend laterally away from the at least one first die [Figures].

Regarding claim 14, Lee et al. discloses the at least one first die comprises a plurality of first dies (10a,10b) vertically stacked, and the dielectric layer on a sidewall of the first die close to the integrated circuit structure is thicker than the dielectric layer on a sidewall of the first die away from the integrated circuit structure [Figures 10A-11A].

Regarding claim 15, Lee et al. discloses the dielectric layer is further disposed between two adjacent first dies [Figures 10A-11A].

Regarding claim 16, Lee et al. discloses the dielectric layer has a stepped sidewall with multiple turning points [Figures].

Regarding claim 21, Lee et al. discloses, as shown in Figures, an integrated circuit package comprising:
	a plurality of first dies (10,11,21,31,41) stacked on one another;
	a dielectric layer (8) covering sidewalls of the plurality of first dies and having a stepped and continuous profile.

Regarding claim 22, Lee et al. discloses the dielectric layer is further disposed between two adjacent first dies [Figures].

Regarding claim 23, Lee et al. discloses the dielectric layer on the sidewalls of the plurality of first die is gradually varied from a bottommost first die to a topmost first die [Figures].

Regarding claim 24, Lee et al. discloses an interconnect structure (3) is wider than a semiconductor substrate (10,11,21,31,41) of each of the plurality of first dies [Figures].

11.	Claim(s) 10, 13-16, 21-24, in compliance with 35 U.S.C. 112, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi  (US 2004/0014309).
Regarding claim 10, Nakanishi discloses, as shown in Figures, an integrated circuit package comprising:

	at least one first die (10a,10b) bonded to the integrated circuit structure at a first side of the at least one first die;
	a dielectric layer (104a-104c), covering a top and sidewall of the at least one first die and having a turning point conformal to a corner of the at least one first die;
	a plurality of bumps (102) electrically connected to the at least one first die at a second side of the at least one first die, wherein the second side is opposite to the first side of the at least one first die.

Regarding claim 13, Nakanishi discloses the dielectric layer further extend laterally away from the at least one first die [Figures].

Regarding claim 14, Nakanishi discloses the at least one first die comprises a plurality of first dies (10a,10b) vertically stacked, and the dielectric layer on a sidewall of the first die close to the integrated circuit structure is thicker than the dielectric layer on a sidewall of the first die away from the integrated circuit structure [Figures 14A-14B].

Regarding claim 15, Nakanishi discloses the dielectric layer is further disposed between two adjacent first dies [Figures 14A-14B].

Regarding claim 16, Nakanishi discloses the dielectric layer has a stepped sidewall with multiple turning points [Figures 14A-14B].


	a plurality of first dies (10a,10b) stacked on one another;
	a dielectric layer (104a-104c) covering sidewalls of the plurality of first dies and having a stepped and continuous profile.

Regarding claim 22, Nakanishi discloses the dielectric layer is further disposed between two adjacent first dies [Figures 14A-14B].

Regarding claim 23, Nakanishi discloses the dielectric layer on the sidewalls of the plurality of first die is gradually varied from a bottommost first die to a topmost first die [Figures 14A-14B].

Regarding claim 24, Nakanishi discloses an interconnect structure (84) is wider than a semiconductor substrate (10a,10b) of each of the plurality of first dies [Figures].

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0078763, hereafter Lee et al. ‘763) in view of Lee et al. (PN 9,343,432, of record, hereafter Lee et al. ‘432).


Regarding claim 12, Lee et al. ‘763  and Lee et al. ‘432 disclose the first die further comprises a first interconnect structure (100) between the integrated circuit structure (3) and the first semiconductor substrate (11), and the first interconnect structure is wider than the first semiconductor substrate [Figure 9].

14.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US 2004/0014309) in view of Lee et al. (PN 9,343,432, of record).
Regarding claim 11, Nakanishi discloses the claimed invention including the integrated circuit package, as explained in the above rejection.  Nakanishi does not disclose the first die comprises 

Regarding claim 12, Nakanishi and Lee et al. disclose the first die further comprises a first interconnect structure (100) between the integrated circuit structure (84) and the first semiconductor substrate (11), and the first interconnect structure is wider than the first semiconductor substrate [Figure 9].

Response to Arguments
15.	Applicant's arguments filed 10/18/2020 have been fully considered but they are not persuasive.
It is argued, at page 7 of the Remarks, that Lee et al. does not disclose the second bonding metal feature of the second die is bonded to the first bonding metal feature of the first die, and the second bonding dielectric layer of the second die is bonded to the first bonding dielectric layer of 

16.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897